DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Verma et al. (US 11,367,116) in view of Yang et al. (KR 20120067062): Verma teaches method for product category classification by a multi- layered network model comprising: defining a domain embedding associated with a plurality of products using a word embedding layer of the multi-layer network, the domain embedding comprising a hierarchy defined based on a plurality of product descriptions associated with the plurality of products ([Description] [Fig. 4] an attribute type may include, for example, a textual description, descriptive quantity, position in hierarchy (e.g., of categories, sub-categories, sub-sub-categories, etc.), absence of word pairs, etc. The attribute types and attributes may be used to evaluate similarity of items, as described in further detail below. For example, the matching engine 536 may determine an overall text similarity of an item description, similarity of descriptive quantity (e.g., a “5-subject” notebook, a “three-ring” binder, etc.), closeness in item hierarchy, presence or absence of keywords indicating similarity or dissimilarity (e.g., “legal” or “letter” size of paper), similarity of text title, similarity of brand, etc.).
Yang teaches defining a parent function fora parent level of the hierarchy belonging to the parent level, and defining a child function for subsequent child levels of the parent level based on the parent function of a root level of the hierarchy; and predicting, for the product category classification, a child level of the hierarchy from amongst the plurality of levels ([Description] one item classification code is mapped to one class. At this time, the name and description information of the item classification code are stored separately as the name and description attribute of the ontology class. These two attribute information are subject to morphological analysis when extracting keyword for one item classification code. Fig. 4 illustrates feature vector extension between an item classification ontology and a domain ontology according to an embodiment of the present invention. Domain ontology is a formal ontology written by domain experts in a specific field. The domain ontology includes expertise in various fields covered by the item classification code, and has a horizontal relationship with other classes that have similar characteristics to the parent and child relationships consisting of upper classes and lower classes).
The difference between the prior art and the claimed invention is that Verma nor Yang explicitly teaches expressing, by a rule-embedding layer of the multi-layer network, the hierarchy in a bitmap structure as a set of functions associated with a plurality of levels of the hierarchy, the bitmap structure of the hierarchy comprising bitmap values for each element of the plurality of levels of the hierarchy, wherein expressing the hierarchy in the bitmap structure comprises: defining a parent function fora parent level of the hierarchy by assigning a unique multi-bit value to each element belonging to the parent level, and defining a child function for subsequent child levels of the parent level based on the parent function of a root level of the hierarchy; and predicting, for the product category classification, a child level of the hierarchy from amongst the plurality of levels based on a dot product of a bitmap value of the parent level and a filter of the child level.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Verma and Yang to include expressing, by a rule-embedding layer of the multi-layer network, the hierarchy in a bitmap structure as a set of functions associated with a plurality of levels of the hierarchy, the bitmap structure of the hierarchy comprising bitmap values for each element of the plurality of levels of the hierarchy, wherein expressing the hierarchy in the bitmap structure comprises: defining a parent function fora parent level of the hierarchy by assigning a unique multi-bit value to each element belonging to the parent level, and defining a child function for subsequent child levels of the parent level based on the parent function of a root level of the hierarchy; and predicting, for the product category classification, a child level of the hierarchy from amongst the plurality of levels based on a dot product of a bitmap value of the parent level and a filter of the child level. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baid et al. (US 2011/0047159) teaches the most important eigenvalues of the SVD, which conceptually return an approximate occurrence matrix for the most important topics in the ranked hit list, are used. For example, the top fifteen eigenvalues of the SVD may be used. Each topic is associated with both content items and relevant phrases/terms. For each such topic, the relevant phrase with the biggest cosine similarity with the content items in that concept is picked as a representative topic description.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656